M’Girk, C. J.,
delivered the opinion of the Court.
This was a Chancery proceeding; a decree was rendered for the complainant, to reverse which, the cause is brought here;
The bill seeks to set aside a voluntary conveyance of real estate, to grandchildren, by their grand-mother, on the ground, that the grand-mother, Bolduc, was greatly indebted at the time of the conveyance, so much so that she was entirely insolvent. The decree sets aside said conveyance in favor of Bird, the purchaser at Sheriff’s sale. It appears by evidence, embodied in the decree, that the grantor was indebted at the time of the deed made, but to what amount, does not appear; so that she might have had property enough to pay all her debts, without resorting to the real estate, parted with to her grand-children. If so, the deed would be good; if not, the deed would be bad.
But because this matter does not appear, the decree is reversed, and the cause sent back to the Circuit Court for a new trial. This decree would also be reversed on another ground, that is, the evidence to support the decree. Indeed, all the evidence adduced on both sides; should be preserved, according to the 42d section of the act respecting Chancery practice, which is not done in this case.